In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Austin, J.), entered August 21, 2002, which, upon the granting of the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law dismissing the complaint, made at the close of the plaintiff’s case, is in favor of the defendants and against her, dismissing the complaint.
*1019Ordered that the judgment is affirmed, with costs.
It is well settled that the mere fact that an outdoor walkway becomes wet from rainfall is insufficient to establish the existence of a dangerous condition (see Sadowsky v 2175 Wantagh Ave. Corp., 281 AD2d 407 [2001]; see also, Larussa v Shell Oil Co., 283 AD2d 403 [2001]; Wessels v Service Mdse., 187 AD2d 837 [1992]). Here, in the absence of any proof that the plaintiff slipped as a result of something other than rainwater, the plaintiff has no cause of action against the defendants (see Sadowsky v 2175 Wantagh Ave. Corp., supra). Accordingly, the Supreme Court properly granted the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law dismissing the complaint, made at the close of the plaintiffs case.
In light of this determination, we need not address the parties’ remaining contentions. Smith, J.P., Krausman, Luciano and Crane, JJ., concur.